Hill, C. J.
1. Where a railroad company builds and. undertakes to keep in repair a bridge over, or an approach to, a private crossing which is generally used by the public with the knowledge of the company, this constitutes an invitation to the public to use the bridge and approach, and renders the railroad company liable for injuries resulting from defects negligently permitted, to exist in the bridge or approach, even though it be not affirmatively shown that the crossing is one which ■the railroad company is compelled by statute to keep in safe order and condition. Central R. Co. v. Robertson, 95 Ga. 430 (22 S. E. 551); Southern Ry. Co. v. Hooper, 110 Ga. 779 (30 S. E. 232).
2. The objections made to excerpts from the charge of the court are wholly without merit, when considered in connection with the entire charge. No error was committed, and the evidence supports the verdict.

Judgment- affirmed.